Opinion issued April 15, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–03–01007–CV




REJARDA FRANKLIN, Appellant

V.

ASHOK BHAMBHANI, Appellee




On Appeal from the 152nd District Court
Harris County, Texas
Trial Court Cause No. 2002-10975




MEMORANDUM OPINIONAppellant Rejarda Franklin is appealing a judgment signed on June 18, 2003. 
Franklin filed a motion for new trial.  He filed his notice of appeal on September 25,
2003, nine days after the time for perfecting an appeal as provided in Texas Rule of
Appellate Procedure 26.1(a)(1).  After being notified that this appeal was subject to
dismissal, appellant Franklin did not adequately respond.  See Tex. R. App. P. 42.3(a)
(allowing involuntary dismissal of case).
          The appeal is dismissed for want of jurisdiction.  All pending motions are
denied.
PER CURIAM
Panel consists of Justices Taft, Higley, and Bland.